          Case 2:19-cv-10202-DDP-E Document 4 Filed 12/02/19 Page 1 of 1 Page ID #:258
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Douglas G. Muehlhauser (SBN 179495)
 Mark Lezama (SBN 253479)
 KNOBBE, MARTENS, OLSON & BEAR, LLP
 2040 Main Street, Fourteenth Floor, Irvine, CA 92614
 Telephone: 949-760-0404
 Fax: 949-760-9502


 ATTORNEY(S) FOR:    Plaintiff Nomadix, Inc.
                                                UNITED STATES DISTRICT COURT
                                               CENTRAL DISTRICT OF CALIFORNIA
NOMADIX, INC.,                                                                CASE NUMBER:


                                                                                                    2:19-CV-10202
                                                              Plaintiff(s),
                                     v.
SIA MIKROTɘKLS; MICROCOM
                                                                                             CERTIFICATION AND NOTICE
TECHNOLOGIES, INC.; CREATIVE WIRELESS,
                                                                                               OF INTERESTED PARTIES
INC.; & GLOBAL IT COMMUNICATIONS, INC.                                                             (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                Plaintiff Nomadix, Inc.
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                     PARTY                                                              CONNECTION / INTEREST
Nomadix, Inc.                                                                 Plaintiff
GWHSPV, LLC                                                                   Parent company of Nomadix, Inc.
Gate Worldwide Holdings LLC                                                   Parent company of GWHSPV, LLC




         December 2, 2019                                  /s/ Douglas G. Muehlhauser
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiff Nomadix, Inc.


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
